Title: Granville Sharp to John Adams, 21 Jan. 1786
From: Sharp, Granville
To: Adams, John


          
            
              Sir
            
            

              Old Jewry

               21 January 1786
            
          

          The Books which I had the honour to request your Excellency’s
            acceptance of, (vizt. My Grandfathers Works) are but this
            moment returned from my Bookbinder, or I should have fulfilled my promise sooner.
          I had an opportunity of making some Enquiries concerning the
            Reports which I mentioned to your Excellency about the supposed backwardness of Governmentto 
              permit the Bishops to consecrate Bishops for America; and I am happy to find that
            these Reports had no foundation in truth.
          Nevertheless I am under great concern on accot. of some other reports that are current, vizt.
            that the Convention of the American Churches has so far altered the Liturgy as to give
            room to suspect that they do not maintain the Profession of the primitive Church: for if
            that should really be the case the English Bishops cannot, consistently with their duty
            to God, give consecration to any Man, who does not unequivocally acknowledge “the Faith that was
            once 
            delivered
            to the Saints” and the Creeds by which that Faith has since been maintain[’d]
          The Promise which I wrote to Dr. Franklin on this Head, through the Assurances, I had
            received from a person of high Authority, I read over this day to the same
            worthy person, and I have had the satisfaction to receive his entire approbation of my
            manner of expressing it; and he again assured me, in the most solemn manner, this day,
            that he will abide by that promise. If your Excellency should desire to see any
            part of the Correspondence I have had with America on this point, I will wait
            upon you at any time you shall be pleased to appoint to shew you the Letters, &
            will give you copies of any that you may think worthy your notice. I am with
            great respect and esteem Sir / Your Excellency’s most obedient humble Servant

          
            
              Granville Sharp.—
            
          
        